Title: To George Washington from James Clinton, 7 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany May 7th-8 1781
                        
                        I have the Honor to inform your Excellency that this Day, a reasonable Supply of Provision, consisting of
                            twenty-six Barrels of Pork, eight of Beef, and sixteen of Shad, with fifty Barrels of Flour, for the use of Fort Schuyler
                            arrived here. Ten Barels of Beef were also recived yesterday, which I intended for the Escort appointed to take up the
                            Hundred Barrels of Flour which I had procured on my own Credit; and as I had previously made every necessary Preparation,
                            I shall be able to send the whole off from Schenectady tomorrow morning. The Boats will be mann’d with new Lines, and Col.
                            Courtlandt will command the Escort in person so that I hope if no unforeseen Accident should happen, the Garrison will be
                            happily relieved.
                        Mr Gamble is just returned from Barrington & informs me that he has procured about sixty Barrels of
                            Beef, which he expects in a few Days, in the meantime, every Post in the Department, (except Fort Schuyler) will be
                            entirely destitute, as they have been for several Days past.
                        I have been informed that there is a Quantity of Flour now lying in the Mills, in the Vicinity of Red-hook
                            & the lower Manner; necessity has obliged me to request its being forwarded on to the this place, and to intreat
                            your Excellency’s Sanction to the Requisition.
                        I did intend to have augmented the Garrison of Fort Schuyler with one Company, but shall postpone it, untill
                            the Arrival of another Supply, unless your Excellency should be pleased to give orders to the contrary. I have the Honor
                            to be Your Excellency’s most obedient
                        
                            James Clinton
                        
                        
                            P.S. Since the writing the within I have been honored with your Excellency’s favour of the 5th inst.,
                                that of the 4th has not yet come to hand. I have complyed with the Contents in every perticular—I shall immediately
                                dispatch a proper Person to the Fisheries in the Quarter with Directions to construct, agreeable to
                                your Excellency’s Instructions, tho’ there has been little  about this place. If it were
                                possible to procure one, a Net would be of infinite Service at Saratoga. Your Excellency’s most
                                obedient
                        
                        
                            James Clinton
                        
                        
                            May 8th 1781 
                        

                    